UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                    United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                 Submitted August 11, 2005*
                                  Decided August 12, 2005

                                              Before
                       Hon. FRANK H. EASTERBROOK, Circuit Judge
                       Hon. MICHAEL S. KANNE, Circuit Judge
                       Hon. DIANE S. SYKES, Circuit Judge

No. 05-1186
                                                              Appeal from the United
ERIC D. SMITH,                                                States District Court for the
      Petitioner-Appellant,                                   Northern District of Indiana,
                                                              South Bend Division.
               v.
BRUCE JORDAN, Superintendent,                                 No. 3:04cv0501 AS
Westville Correctional Facility,                              Allen Sharp, Judge.
      Respondent-Appellee.


                                              Order

    Indiana’s prison system revoked 189 days of Eric Smith’s earned-credit time after
a conduct adjustment board concluded that he had committed four unrelated viola-
tions of the prison’s rules within one year. Smith seeks a writ of habeas corpus under
28 U.S.C. §2254, contending that the Board violated his constitutional rights. The dis-
trict judge denied this petition but did not mention Smith’s best argument: that the
Board did not allow him to attend the hearing.

   The Board’s opinion asserts that Smith declined the opportunity to attend. Indi-
ana’s brief contends that this statement is conclusive. It is not. Smith stated in his
petition that he wanted to attend but was prevented from doing so. This has the
status of an affidavit, because the petition was signed under penalty of perjury, as all
petitions for collateral relief must be. See Rule 2(c)(5) of the Rules Governing Section


   * After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir.
R. 34(f).
No. 05-1186                                                                        Page 2


2254 Cases in the United States District Courts. A prison disciplinary board is not a
court; its statements lack the presumption of correctness that attend judicial findings
of fact, which may be overcome only under the conditions stated in 28 U.S.C.
§2254(e). See Piggie v. McBride, 277 F.3d 922, 926 (7th Cir. 2002). Statements that a
prison disciplinary board makes about the procedures it has used to resolve a dispute
are open to contest in the normal way, and when the prisoner controverts the board’s
statement with sworn evidence the “normal way” is a hearing in federal court. See
Carroll v. Yates, 362 F.3d 984 (7th Cir. 2004). The judge may not assume that the
prisoner is lying and reject his position out of hand. See Taylor v. United States, 287
F.3d 658 (7th Cir. 2002).

   Because Smith controverted the Board’s assertion under oath, he is entitled to a
hearing. If after receiving testimony and other evidence the district judge concludes
that Smith is telling the truth, he should issue a conditional writ of habeas corpus, di-
recting the state to restore the good-time credits unless it gives Smith the opportu-
nity to attend a proper hearing; but if the judge concludes that Smith is lying, he
should deny the petition and refer the matter to the United States Attorney for con-
sideration of a prosecution for perjury.

   Smith’s other arguments in support of his petition have been considered but do not
require discussion. The district court resolved them correctly.

                                                              VACATED AND REMANDED